Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following Office action is in response to communication filed on January 19, 2021.  Claims 1-20 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Katz et al., (US 2002/0138316); Jamsrandorj, T. (2017), Decentralized Access Control Using The Blockchain (Doctoral dissertation, University of Saskatchewan) (Year: 2017-August 2017) (hererinafter Jamsrandorj); and Zyskind, Guy, Oz Nathan, and Alex Pentland. "Enigma: Decentralized computation platform with guaranteed privacy." arXiv preprint arXiv:1506.03471 (2015) (hereinafter Zyskind).
	Katz provides Value Chain Intelligence (VCI) system that enables suppliers and procurement professionals to leverage enterprise and marketplace data in order to potentially improve decision-making in business enterprises.  In this system, internal data from enterprises and external data from suppliers, catalogs, and marketplaces are integrated and analyzed in real time for their impact on supply chains processes.  The VCI system makes 
	Jamsrandorj illustrates implementing a prototype of a decentralized access control system, which supports transparency, auditability, immutability, and equality in a collaboration environment, using the Multichain blockchain platform, RESTful web services, and Java programming language.
Zyskind states that Enigma is designed to connect to an existing blockchain and off-load private and intensive computations to an off-chain network. All transactions are facilitated by the blockchain, which enforces access-control based on digital signatures and programmable permissions. Code is executed both on the blockchain (public parts) and on Enigma (private or computationally intensive parts). Enigma's execution ensures both privacy and correctness, whereas a blockchain alone can only ensure the latter. Proofs of correct execution are stored on the blockchain and can be audited. We supply a scripting language for designing end-to-end decentralized applications using private contracts, which are a more powerful variation of smart contracts that can handle private information. Off-chain nodes construct a distributed database. Each node has a distinct view of shares and encrypted data so that the computation process is guaranteed to be privacy preserving and fault tolerant. It is also possible to store large public data (e.g., files) unencrypted and link them to the blockchain.




	However, the combination of Katz, Jamsrandorj, and Zyskind fails to teach or suggest the limitations of independent claims which recite receiving a request from a user to view decentralized status information for a product; receiving, from one or more nodes in a blockchain ledger on a distributed network, the decentralized status information for the product, wherein the one or more nodes are one or more of suppliers or partners in a supply distribution chain of the product; and granting at least read access to the decentralized status information of the product to the user and a prediction of product build completion that is determined based on node supply chain relationships specified within a smart contract for the blockchain ledger and contextual data related to operation of the one or more nodes in the supply distribution chain of the product, wherein: the read access to the decentralized status information for the user is granted based on one or more restrictions in the smart contract specifying whether to grant at least one of no access to all or a portion of the decentralized status information, read access to all or the portion of the decentralized status information, and write access to all or the portion of the decentralized status information; the decentralized status information is obtained through the blockchain ledger and comprises real time updates for one or more of building the product, assembling the product, shipping the product, or exchanging payments between the one or more of suppliers or partners.

As per the dependent claims, these claims depend on the allowed independent claims and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
V. Bracamonte and H. Okada, "The issue of user trust in decentralized applications running on blockchain platforms," 2017 IEEE International Symposium on Technology and Society (ISTAS), Sydney, NSW, 2017, pp. 1-4, doi: 10.1109/ISTAS.2017.8318975 (Year: 2017): The paper discusses the issue of trust and trust related factors in the context of decentralized applications running on public blockchain platforms such as Ethereum. These decentralized applications emphasize a lack of reliance on a trusted third party, and are marketed as applications that cannot be censored or stopped. To determine whether either social trust or technology trust applies in these cases, the paper examines the extent to which these applications could be considered to be out of the control of a third party, by qualitatively analyzing how developers define the characteristics of decentralization, trustlessness and autonomy. Applications called smart contracts can also run on these systems. The Ethereum blockchain system, in particular, was created to be "a decentralized platform for applications." Decentralization is a characteristic of smart contracts running on a blockchain system.
Rae et al., (US 2017/0116693): Discloses decentralizing commerce and rights management for digital assets using a blockchain rights ledger in accordance with embodiments of the invention are disclosed. In one embodiment, a playback device for accessing content using a decentralized blockchain rights ledger includes a processor, a network interface, a memory connected to the processor, where the memory includes: a decentralized blockchain rights ledger, a platform identifier, a 
McCurtis (US 2019/0188706): Provide for blockchain-based transference tracking system to authenticate and register electronic transaction records. The transference tracking system, in one embodiment, is a permissioned, peer-to-peer, decentralized network containing an authorized, verifiable ledger of electronic transaction records that can be shared amongst authenticated actors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683